DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 9, filed 08/23/2021, with respect to the rejection of claim 44 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendment to the claim.  The rejection of claim 44 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see Remarks pg. 10-12, with respect to the rejection(s) of claim(s) 24 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment which narrows the claimed range of volumetric fluence intensities to between 10 J/cm3 and 50 J/cm3.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schomacker et al. (US 2013/0218243). See rejection below.
Applicant's arguments regarding the rejection of claim 35 under 35 U.S.C. 103, see Remarks pg. 12, have been fully considered but they are not persuasive. Applicant argues that Hoenig (US 2009/0012515) does not disclose an irradiation interval between 0.1 seconds and 3.0 seconds because para. 100 of Hoenig discusses pulse widths and thus “Hoenig is clearly discussing the timing of a laser used in his process not the timing of any RF irradiation pulses”. The Examiner respectfully disagrees.
Looking to para. 100, Hoenig discloses that the pulse width of the laser may vary from about 5 microseconds to about 30 seconds. The Examiner submits that under broadest reasonable interpretation, one of ordinary skill in the art would recognize that a pulse width can fit the definition of an “irradiation interval”. A pulse width is commonly known in the art as the elapsed time between the leading and trailing edges of a single pulse of energy (see Wikipedia article for pulse width), i.e., the interval of time that the pulse is applied for. Clearly, pulse width defines an irradiation interval for a 
Applicant's arguments regarding claim 36, see Remarks pg. 13, have been fully considered but they are not persuasive. Applicant argues that, “The Office Action fails to acknowledge that the same paragraph [para. 96] provides the examples of t1 and t2 being ‘about 10 seconds to about 20 seconds to about [sic] and tdelay is about 10 seconds to about 20 seconds’. A time of 10 seconds is 10,000 milliseconds or 200-fold greater than 50 milliseconds. The Office Action also points again to para. 100 of Hoenig, which does teach laser pulse durations of 5 microseconds to about 30 seconds, however, it does not teach anything about the intervals between pulses as is claimed”. The Examiner respectfully disagrees.
Looking to para. 96, Hoenig discloses that treatment may be cycled in a pulsed manner by using on/off cycles of continuously delivered energy. As illustrated in Fig. 12 and discussed in para. 96, a first pulse may be delivered to a tissue for a time t1, followed by a delay period of tdelay to allow the temperature of the tissue to decrease, and then following the delay period, another pulse of energy for a treatment time of t2 may be delivered. Hoenig teaches that the process of pulsing and delaying may be repeated for a sufficient time to provide treatment to the tissue, that t1, tdelay, and t2 may vary depending on desired treatment outcomes, and provides examples of such timing parameters. 
Hoenig describes the modulation of pulse width and time between pulses in this paragraph through modulation of t1 (duration of first pulse), tdelay (time between pulses), and t2 (duration of second pulse) as explained above. Although Hoenig discloses pulse widths outside of the claimed range in para. 96, Applicant is advised that para. 100 does describe the claimed pulse widths/irradiation intervals. Applicant argues that Hoenig teaches nothing about the intervals between pulses in para. 100, but clearly Hoenig provides these teachings in para. 96 through the teaching of tdelay. In this paragraph, Hoenig discloses that in some examples, t1, tdelay, and t2 are substantially the same. Seeing that Hoenig delay and thus read on Applicant’s claimed treatment irradiation pauses of between 1 ms and 50 ms. Thus, this argument is not persuasive.
Applicant’s arguments, see Remarks pg. 13-14, with respect to the rejection(s) of claim(s) 45 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schomacker et al. (US 2013/0218243). See rejection below.
Applicant's arguments regarding the rejections of claims 34 and 37 under 35 U.S.C. 103, see Remarks pg. 14-15, have been fully considered but they are not persuasive. Applicant argues that Smotrich (US 2013/0066237) does not teach a process for treating diseased tissues because Smotrich is directed towards treatment of pain or inflammation. As discussed in para. 74, Smotrich discloses the treatment of joint inflammation, which is clearly claimed by Applicant as being one of the types of diseases being treated by the present invention (see claim 30 of present application). As such, the argument that Smotrich does not teach a process for treating diseased tissue portions is not persuasive.
Applicant's arguments regarding the rejections of claims 40 and 44, see Remarks pg. 15-17, have been fully considered but they are not persuasive. Applicant argues that Weiss (Weiss, Robert A (2013). Noninvasive radio frequency for skin tightening and body contouring. Retrieved April 15, 2021, from https://pubmed.ncbi.nlm.nih.gov/24049924/) cannot be relied upon for teaching IPL in treating diseased tissue since Weiss treats cellulite, which Applicant argues is not a diseased tissue portion. The Examiner respectfully disagrees since cellulite is classified as a disease of the skin in the International Classification of Diseases, 11th edition (ICD-11), under section 14 (“Diseases of the skin”), with code EF02.3 (see Fig. 1 below, which is relied upon for evidence only and not as a ground of rejection). Furthermore, Applicant relies on ICD-10 classifications to define diseases in the present application (e.g., 
Additionally, as claimed, “a diseased tissue portion” is a broad limitation which can have many interpretations. A disease is defined by Merriam-Webster dictionary as a condition of a living animal or plant body or of one of its parts that impairs normal functioning and is typically manifested by distinguishing signs and symptoms. Cellulite is a condition in which the subcutaneous adipose tissue becomes disordered as a result of herniation wherein the subcutaneous adipose tissue bursts through the fibrous connective tissue (i.e., impairment of normal functioning of fibrous connective tissue at locations of herniation), which results in skin dimpling and nodularity of overlying skin (i.e., distinguishing signs and symptoms) (see Fig. 1 below). As such, the Examiner submits that one of ordinary skill in the art would recognize that cellulite defines a diseased tissue portion under broadest reasonable interpretation, at least based on cellulite’s classification in the ICD-11 shown below and the definition of a disease as provided above. 
[AltContent: textbox (Fig. 1, cellulite’s classification in ICD-11)]
    PNG
    media_image1.png
    937
    1920
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24-32, 35-36, 39, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hoenig et al. (US PGPUB 2009/0012515) (hereinafter Hoenig) in view of Schomacker et al. (US 2013/0218243) (hereinafter Schomacker).
Regarding claims 24, Hoenig discloses a method for the treatment of diseases of at least one of the skin, glands, mucousae, connective tissue, or nerves (Abstract; Para. 61), including using a device comprising a device housing (Fig. 1, housing 140), at least one applicator arranged outside the device 
Hoenig does not disclose irradiating the diseased tissue portion with the radio wave module with an adjustable variable intensity or at least one adjustable constant intensity between 10 J/cm3 and 50.0 J/cm3. Instead, Hoenig discloses the use of adjustable variable/constant intensities outside of this range (Para. 105).
Schomacker, however, teaches treatment of a skin surface with RF energy (Abstract) which provide treatments for excessive sweating, sebaceous gland production, acne, pigmented lesions, vascular lesions and blood vessels by taking advantage of heat to achieve a desired effect (Para. 3). Shomacker teaches providing RF energy with a frequency of about 100 kHz to about 10 MHz, fluence of 10 J/cm3 to about 500 J/cm3, and pulse widths of 0.1 second to about 1 second (Para. 12, 60), as well as methods for treating the skin surface using these parameters (Para. 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig to include irradiating the diseased tissue portion with the radio wave module with an adjustable variable intensity or at least one adjustable constant intensity between 10 J/cm3 and 50.0 J/cm3. Such a modification would amount to a simple substitution of one known element 
Regarding claim 25, Hoenig discloses treating disorders of epidermis, dermis and hypodermis caused by bacteria (Para. [0061], second sentence: “treat a bacterial skin infection”) or fungi (Para. [0061], ll. 16: “treat a fungal skin infection”) or viruses (Para. [0061], second to last sentence: “treat a viral skin infection”).
Regarding claim 26, Hoenig discloses treating suppurative diseases of the skin, glands, mucousae, connective tissue, nerves or horny tissue (Para. [0061], second sentence: “treat a bacterial skin infection such as… Hidradenitis suppurativa”).
Regarding claim 27, Hoenig discloses including treating skin diseases including abscess, furuncle, carbuncle, dermatosis, bullous disorders, dermatitis, eczema, papulosquamous disorders, urticaria, erythema, disorders of skin appendages, any form of acne, rosacea, follicular cysts of skin and subcutaneous tissue, other follicular disorders, eccrine sweat disorders, apocrine sweat disorders or other disorders of the skin and subcutaneous tissue (Para. [0061] lists various tissue disorders treatable).
Regarding claims 28-32, Hoenig in view of Schomacker teaches all of the elements of the disclosed invention as discussed above except for treating the variety of different diseases claimed by applicant. Hoenig in view of Schomacker does, however, teach all of the structures and steps for treating these diseases as discussed in the rejection of claim 24. It has been determined that it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig in view of Schomacker’s taught treatment steps to include treating the diseases of claims 28-32, since applicant has not distinguished these diseases apart from each other in terms of steps and effects of treatment (i.e., a criticality for treating these specific diseases is not evident) and Hoenig in view of 
Regarding claim 35, Hoenig in view of Schomacker teaches the diseased tissue portion being irradiated at one variable or at least one constant frequency between 0.1 MHz and 50.0 MHz with a variable or at least one constant intensity between 10.0 J/cm3 and 50.0 J/cm3 (see rejection of claim 24) for at least one irradiation interval between 0.1 seconds and 3.0 seconds (Hoenig - Para. [0100], ll. 12: “pulse width… 5 µseconds to about 30 seconds”). Regarding the overlapping of ranges between the disclosed invention and the prior art, MPEP 2144.05(I) sets forth, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”
Regarding claim 36, Hoenig discloses the diseased tissue portion being irradiated with electromagnetic radiation with a variable wavelength between 400 nm and 1100 nm or at least one constant wavelength between 400 nm and 1100 nm or at least one constant spectral range between 400 nm and 1100 nm (Para. [0104], ll. 8: “wavelength… about 400 nm to about 1100 nm”), with a variable or at least one constant intensity between 1.0 J/cm2 and 40.0 J/cm2 (Para. [0105], ll. 8: “energy density is about 1 J/cm2 to about 200 J/cm2”). 
Additionally, Hoenig does not explicitly teach the diseased tissue portion being irradiated in 4 irradiation intervals, but does teach that treatment may be administered in a pulsed manner by using on/off cycles of continuously delivered energy with a delay period between pulses. Hoenig also teaches that this process of pulsing and delaying may be repeated for a sufficient time to provide treatment to the tissue (Para. [0096], ll. 1-10; Fig. 12). Seeing that Hoenig already discloses the use of at least 2 irradiation intervals and suggests repeating irradiation intervals as necessary, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to try modifying Hoenig’s taught apparatus and method to provide 4 irradiation intervals in order to provide repeated pulsing and delaying for a sufficient time to provide treatment to the tissue.
Lastly, Hoenig teaches irradiation intervals between 1 ms and 50 ms each (Para. [0100], ll. 12: “pulse width… 5 µseconds to about 30 seconds”), but does not explicitly teach treatment irradiation pauses of between 1 ms and 50 ms being respected between the irradiation intervals. Hoenig, however, does teach that a person of ordinary skill in the art would be able to select suitable delay times (Fig. 12, tdelay) for providing treatment of a particular tissue (Para. [0097], last sentence). Hoenig also discloses that in some examples, t1, tdelay, and t2 are substantially the same (Para. 96). Seeing that Hoenig discloses pulse widths between 5 microseconds and about 30 seconds in para. 100, such intervals would thus also apply to tdelay and thus read on Applicant’s claimed treatment irradiation pauses of between 1 ms and 50 ms. 
Regarding the overlapping of ranges between the disclosed invention and the prior art, MPEP 2144.05(I) sets forth, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”
Regarding claim 39, Hoenig disclose that the at least one radio wave module is arranged inside the device housing (Fig. 1, EM Source inside housing 140).
Regarding claim 45, Hoenig discloses a method for the treatment of hidradenitis suppurativa or abscesses (Para. 61) (Abstract; Para. 61), including using a device comprising a device housing (Fig. 1, housing 140), at least one applicator arranged outside the device housing (Applicator 120), at least one radio wave module (EM source 110; Para. 58 discusses use of EM energy including radio waves) adapted to generate an adjustable electromagnetic radiation with a variable frequency between 0.1 MHz and 50.0 MHz or with at least one constant frequency between 0.1 MHz and 50.0 MHz (Para. [0114], last sentence: “the frequency used… is greater than about 100 kHz”), wherein the device is adapted for irradiating a diseased tissue portion resulting from hidradenitis suppurativa or abscess using the at least one applicator emitting electromagnetic radiation (Abstract; Fig. 1) generated by the at least one radio module with a wavelength or at least one spectral range (Para. [0099], last sentence; Para. 58) with one 
Hoenig does not disclose irradiating the diseased tissue portion resulting from hidradenitis suppurativa or at least one abscess with the radio wave module with an adjustable variable intensity or at least one adjustable constant intensity between 4.0 J/cm3 and 50.0 J/cm3. Instead, Hoenig discloses the use of adjustable variable/constant intensities outside of this range (Para. 105).
Schomacker, however, teaches treatment of a skin surface with RF energy (Abstract) which provide treatments for excessive sweating, sebaceous gland production, acne, pigmented lesions, vascular lesions and blood vessels by taking advantage of heat to achieve a desired effect (Para. 3). Shomacker teaches providing RF energy with a frequency of about 100 kHz to about 10 MHz, fluence of 10 J/cm3 to about 500 J/cm3, and pulse widths of 0.1 second to about 1 second (Para. 12, 60), as well as methods for treating the skin surface using these parameters (Para. 9-10).
Hidradenitis suppurativa is commonly known as acne inversa (see pg. 3, para. 3 of instant specification). Seeing that Hoenig already suggests the treatment of hidradenitis suppurativa/acne inversa and Schomacker suggests the treatment of acne using the intensity values within the claimed range of Applicant as evidenced above, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig to include irradiating the diseased tissue portion resulting from hidradenitis suppurativa with the radio wave module with an adjustable variable intensity or at least one adjustable constant intensity between 10 J/cm3 and 50.0 J/cm3 (i.e., within Applicant’s claimed range of 4.0 J/cm3 to 50.0 J/cm3). Such a modification would amount to a simple substitution of one known element (Hoenig’s disclosed fluence ranges) for another 
Furthermore, Hoenig in view of Schomacker teaches all of the structures and steps for treating this disease as discussed in the rejection of claim 24. It has been determined that it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig’s taught treatment steps to include treating the disease of claim 45, since applicant has not distinguished this disease apart from the other claimed diseases (e.g. claims 24-32) in terms of steps and effects of treatment (i.e., a criticality for treating this specific disease is not evident) and Hoenig in view of Schomacker has taught of all of the structures and steps necessary for treating this disease as evidenced above in the rejection of claim 24.
Claim 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Schomacker, further in view of Smotrich et al. (US PGPUB 2013/0066237) (hereinafter Smotrich).
Regarding claim 34, Hoenig does not explicitly disclose the treatment method consisting of three steps, but does teach that treatment can occur “daily, bi-weekly, monthly, semi-monthly…” (Para. [0116], second sentence). Since applicant does not disclose any specific amount of time occurring between treatment steps, it has been determined that it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify the method taught by Hoenig to be performed in three steps according to “frequency of the treatment protocol” (Para. [0116], first sentence). Additionally, Hoenig in view of Schomacker teaches the irradiating occurring in one or more treatment intervals with a variable or at least one constant intensity (see rejection of claim 24 above). Hoenig also teaches irradiation intervals between 0.1 seconds and 3 seconds, and at least one other irradiation interval between 1 ms and 50 ms (Para. [0100], ll. 12: “pulse width… 5 µseconds to about 30 seconds”), 
Hoenig in view of Schomacker does not, however, teach the diseased tissue portion being irradiated in each treatment step with electromagnetic radiation with a different wavelength or different spectral range in each step. Smotrich, however, teaches methods and devices for inflammation treatment (Abstract), wherein the treatment method involves one or more steps of treatments with single wavelengths which may be applied in the course of two or more repetitions of the treatment procedure in one or more treatment sessions. Additionally, Smotrich teaches that multiple wavelengths may also be used (Para. [0170], last two sentences). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig in view of Schomacker with the teachings of Smotrich and irradiate the diseased tissue portion in each treatment step with electromagnetic radiation of a different wavelength or spectral range in each step. Doing so would allow for targeting a specific tissue type or reaching a selected depth (Para. [0118], ll. 22-29).
Regarding claim 37, Hoenig teaches the method including treating for hidradenitis suppurativa (Para. [0061], second sentence: “treat a bacterial skin infection such as… Hidradenitis suppurativa”), and, as discussed in the rejection for claim 34, an ability to perform three treatment steps based on frequency of the treatment protocol (Para. [0116], first sentence). 
Additionally, Hoenig in view of Schomacker does not explicitly teach the diseased tissue portion being irradiated in 4 irradiation intervals, but Hoenig does teach that treatment may be administered in a pulsed manner by using on/off cycles of continuously delivered energy with a delay period between pulses. Hoenig also teaches that this process of pulsing and delaying may be repeated for a sufficient time to provide treatment to the tissue (Para. [0096], ll. 1-10; Fig. 12). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to try modifying Hoenig’s taught apparatus and method to provide 4 irradiation intervals in order to provide repeated pulsing and delaying for a sufficient time to provide treatment to the tissue.
Additionally, Hoenig teaches irradiation intervals between 1 ms and 50 ms each (Para. [0100], ll. 12: “pulse width… 5 µseconds to about 30 seconds”), with an electromagnetic radiation or a spectral range between 400 nm and 1100 nm (Para. [0104], ll. 8: “wavelength… about 400 nm to about 1100 nm”), with an intensity between 1.0 J/cm2 and 40.0 J/cm2 each (Para. [0105], ll. 8: “energy density is about 1 J/cm2 to about 200 J/cm2”), wherein simultaneously or subsequently the diseased tissue portion is irradiated during at least one irradiation interval between 0.1 seconds and 3.0 seconds (Para. [0100], ll. 12: “pulse width… 5 µseconds to about 30 seconds”), at a constant frequency between 0.1 MHz and 50.0 MHz (Para. [0114], last sentence: “the frequency used… is greater than about 100 kHz”), with an intensity between 1.0 J/cm2 and 50.0 J/cm2 (Para. [0105], ll. 8: “energy density is about 1 J/cm2 to about 200 J/cm2”). 
Hoenig does not explicitly teach treatment irradiation pauses of between 1 ms and 50 ms being respected between the irradiation intervals. Hoenig, however, does teach that a person of ordinary skill in the art would be able to select suitable delay times (Fig. 12, tdelay) for providing treatment of a particular tissue (Para. [0097], last sentence). Hoenig, however, does teach that a person of ordinary skill in the art would be able to select suitable delay times (Fig. 12, tdelay) for providing treatment of a particular tissue (Para. [0097], last sentence). Hoenig also discloses that in some examples, t1, tdelay, and t2 are substantially the same (Para. 96). Seeing that Hoenig discloses pulse widths between 5 microseconds and about 30 seconds in para. 100, such intervals would thus also apply to tdelay and thus read on Applicant’s claimed treatment irradiation pauses of between 1 ms and 50 ms. 
Regarding the second and third treatment steps, it is recognized that the only difference between these steps and the first is that the second treatment step has a spectral range between 560 nm and 1100 nm, while the third treatment step has a spectral range between 690 nm and 1100 nm. However, as discussed above, Hoenig teaches a spectral range between 400 nm and 1100 nm (Para. [0105], ll. 8) and thus would be able to provide these specific ranges. Additionally, regarding the prima facie case of obviousness exists.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig in view of Schomacker with the teachings of Smotrich and irradiate the diseased tissue portion in each treatment step with electromagnetic radiation of a different wavelength or spectral range in each step. Doing so would allow for targeting a specific tissue type or reaching a selected depth (Para. [0118], ll. 22-29).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Schomacker, further in view of Weiss (Weiss, Robert A (2013). Noninvasive radio frequency for skin tightening and body contouring. Retrieved April 15, 2021, from https://pubmed.ncbi.nlm.nih.gov/24049924/).
Regarding claim 40, Hoenig discloses that the at least one radio wave module is a radio frequency (RF) module (Para. 103, second sentence) and the housing also includes at least one light source including a laser (Fig. 17, EM sources 1710, 1720; Para. 100, 3rd sentence).
Hoenig in view of Schomacker does not teach at least one intense pulsed light (IPL) module also arranged inside the device housing in addition to the RF module. Weiss, however, teaches combination RF and IPL systems which deliver optical and RF energies simultaneously for treating cellulite, wherein such devices have been reported to lead to moderate improvement in cellulite (Pg. 15, Combination RF and Light (ELOS) section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig in view of Schomacker such that at least one intense pulsed light (IPL) module is also arranged inside the device housing in addition to the RF module. Making this modification would be useful for providing a combination RF and IPL system which can be used to .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Schomacker, further in view of O’Neil et al. (US PGPUB 2010/0069898) (hereinafter O’Neil).
Regarding claim 41, Hoenig does not teach that the device also comprises one or more optical filters arranged inside the device housing, wherein a short wavelength absorption range of the filter(s) absorbs a portion of light at a value below a wavelength of 420 nm, and wherein a long wavelength absorption range of the filter(s) absorbs a portion of light at a value above a wavelength of 1100 nm, such that the filter(s) has a transmission range of 420 nm to 1100 nm.
Hoenig does teach, however, that an adaptor for an EM energy source can include optics such as filters to provide light having desired properties, e.g. polarized, filtered, etc. (Para. 102, third to last sentence). Furthermore, O’Neil teaches that an optical filter can transmit light in a range of 550 to 700 nm in order to allow for a variety of porphyrins (which are produced by bacteria, see Abstract) with different fluorescence spectra to be observed (Para. 44, third sentence). O’Neil further teaches that the optical filter can be located within a housing (Para. 51, second sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig in view of Schomacker such that the device also comprises one or more optical filters arranged inside the device housing, wherein a short wavelength absorption range of the filter(s) absorbs a portion of light at a value below a wavelength of 420 nm, and wherein a long wavelength absorption range of the filter(s) absorbs a portion of light at a value above a wavelength of 1100 nm, such that the filter(s) has a transmission range of 420 nm to 1100 nm. Making this modification in view of Hoenig’s suggestion of using optical filters to provide light having desired properties, as well as O’Neil’s teachings that a transmission range of 550 to 700 nm (within Applicant’s claimed range of 420 nm to 1100 nm) provide visualization of bacteria, as evidenced above.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Schomacker in view of O’Neil, further in view of Mutzhas (US Patent 4298005), further in view of Kawanishi (US PGPUB 2005/0214453).
Regarding claim 43, Hoenig in view of Schomacker in view of O’Neil does not teach that the filter(s) comprise three optical edge filters comprising: a first optical edge filter that absorbs a portion of light at a value below of a wavelength of 420 nm; a second optical edge filter that absorbs a portion of light at a value below of a wavelength of 560 nm; and a third optical edge filter that absorbs a portion of light at a value below of a wavelength of 690 nm.
Mutzhas, however, teaches that a radiation apparatus for cosmetic, photobiological, and/or photochemical purposes containing a filter device for emitting rays in the region of 320 to 450 nm and for cutting out rays below 320 nm and long wave rays above 800 nm (Abstract). Mutzhas further teaches that the short wave rays under 320 nm are suppressed by an ultraviolet edge filter (Col. 2, ll. 25-28). Mutzhas further teaches that ultraviolet edge filters made from plate glass known in the art are extraordinarily cheap (Col. 4, ll. 31-35). Furthermore, Kawanishi teaches that optical edge filters provide a purpose of cutting a radiation component in a longer wavelength range, specifically 380 nm or more (Para. 87, second sentence).
Although neither Mutzhas or Kawanishi specifically teach using 3 edge filters with the corresponding claimed cut-off wavelength, the Examiner submits that one of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal arrangement of 3 optical edge filters with corresponding cut off wavelengths of 420 nm, 560 nm, 690 nm. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). This determination is made in view of Hoenig’s suggestion of using one or more optical filters to provide light having desired .
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Schomacker, further in view of Altshuler et al. (US PGPUB 2002/0173780) (hereinafter Altshuler).
Regarding claim 43, Hoenig does not teach that the device also comprises a cooling device arranged in the interior of the device housing and operated with cooling water, which is configured as an optical filter that absorbs a portion of light of at a value above a wavelength of 1100 nm.
Altshuler, however, teaches an apparatus for photocosmetic and photodermatological treatment (Abstract) which comprises a cooling device arranged in the interior of the device housing and operated with cooling water (Fig. 1, gap with cooling water 7; Para. 8, fifth to last sentence: “A tube may be provided surrounding the lamp with a gap between the lamp and the tube through which fluid is flowed to cool the lamp”; Para. 68, pg. 6, ll. 14-17: “The best way to filter these wavelengths is to use water as a "water" spectral filter.  In device D (FIG. 1, 2), filtering water is placed in the gap 7 between lamp 2 and tube 4”), which is configured as an optical filter that absorbs a portion of light of at a value above a wavelength of 1100 nm (Para. 94, third sentence: “The combination of a wide-band (340-2400 nm) light source with water filtering which attenuates radiation in the range of water absorption bands (1400-1900 nm) and with intensive cooling (-5-+5C) of the epidermis and pressing of the skin, allows selective damage of spider veins supplying the sebaceous gland.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig in view of Schomacker such that the device also comprises a cooling device arranged in the interior of the device housing and operated with cooling water, which is .
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Weiss.
Regarding claim 44, Hoenig discloses a method for the treatment of a diseased tissue portion of at least one of the skin, glands, mucosae, connective tissue, or nerves, including irradiating the diseased tissue portion by electromagnetic radiation with a wavelength or at least one spectral range with one or more irradiation intervals, wherein the diseased tissue portion is irradiated at a variable frequency between 0.1 MHz and 50.0 MHz or at least one constant frequency between 0.1 MHz and 50.0 MHz, wherein the method is carried out using a device, comprising: a device housing; at least one applicator arranged outside the device housing; at least one radio frequency (RF) module arranged inside the device housing and adapted to generate an adjustable electromagnetic radiation with a variable frequency between 0.1 MHz and 50.0 MHz or at least one constant frequency between 0.1 MHz and 50.0 MHz (see rejection of claim 24 above); and at least one light module arranged inside the device housing and including at least one light source (Fig. 17, EM sources 1710, 1720; Para. 103 discusses use of different types of EM source in fig. 17) adapted to generate an adjustable electromagnetic radiation with a variable wavelength between 400 nm and 1100 nm or at least one constant wavelength between 400 nm and 1100 nm, or with a variable spectral range between 400 nm and 1100 nm or at least one constant spectral range between 400 nm and 1100 nm (Para. 104), and with an adjustable variable intensity between 1.0 J/cm2 and 40.0 J/cm2 or at least one adjustable constant intensity between 1.0 J/cm2 and 40.0 J/cm2 (Para. 105), wherein the device is adapted for irradiating a diseased tissue portion using the at least one applicator emitting electromagnetic radiation generated by the at least one RF module and emitting electromagnetic radiation generated by the at least one light module (Fig. 17, EM sources 1710, 1720 with applicator 1730; Abstract, Para. 103, 4th
Hoenig does not disclose that the radio wave module provides an adjustable variable intensity between 10.0 J/cm3 and 50.0 J/cm3 or at least one adjustable constant intensity between 10.0 J/cm3 and 50.0 J/cm3, or that the light module is an intense pulsed light (IPL) module.
Weiss, however, teaches a combination RF and IPL system that delivers optical and RF energies simultaneously with RF energies from 10 to 100 J/cm3 for treatment of cellulite. Weiss also teaches that such a device has been reported to lead to moderate improvement of cellulite (Pg. 15, Combination RF and Light section).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig such that the radio wave module provides an adjustable variable intensity between 10.0 J/cm3 and 50.0 J/cm3 or at least one adjustable constant intensity between 10.0 J/cm3 and 50.0 J/cm3, and such that the light module is an IPL module. Making this modification would be useful for providing a combination RF and IPL system which can be used to deliver optical and RF energies simultaneously for providing a moderate improvement in cellulite, as taught by Weiss.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Connors et al. (US 2005/0049658) discloses a system and method for heating skin using light to provide tissue treatment;
Khen et al. (US 2014/0052029) discloses an apparatus, tip, and method for treating tissue.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792